




Exhibit 10.2


Silicon Valley Bank


Amendment to Loan Documents




Borrower:    Entrada Networks, Inc.
Rixon Networks, Inc. (fka Entrada Networks-AJ, Inc.)
Sync Research, Inc.
Torrey Pines Networks, Inc.
Microtek Systems, Inc.
 
Date: December 14, 2004





THIS AMENDMENT TO LOAN DOCUMENTS is entered into between SILICON VALLEY BANK
("Silicon") and the borrower named above (the "Borrower"), with reference to the
various loan and security agreements and other documents, instruments and
agreements between them, including but not limited to that certain Loan and
Security Agreement dated February 20, 2001 (as amended, if at all, the "Existing
Loan Agreement"; the Existing Loan Agreement and all related documents,
instruments and agreements may be referred to collectively herein as the
"Existing Loan Documents").


The Parties agree to amend the Existing Loan Documents, as follows:


1.    Present Loan Balance. Borrower acknowledges that the present unpaid
principal balance of the Borrower’s indebtedness, liabilities and obligations to
Silicon under the Existing Loan Documents, including interest accrued through
December 14, 2004 is $168,156.58 (the "Present Loan Balance"), and that said sum
is due and owing without any defense, offset, or counterclaim of any kind.


2.    Amendment to Existing Loan Documents. The Existing Loan Documents are
hereby amended in their entirety to read as set forth in the Loan and Security
Agreement, and related documents, being executed concurrently (collectively, the
"New Loan Docu-ments"). The Borrower acknowledges that the Present Loan Balance
shall be the opening balance of the Advances pursuant to the New Loan Documents
as of the date hereof, and shall, for all purposes, be deemed to be Advances
made by Silicon to the Borrower pursuant to the New Loan Documents.
Notwithstanding the execution of the New Loan Documents, the following Existing
Loan Documents shall continue in full force and effect and shall continue to
secure all present and future indebtedness, liabilities, guarantees and other
Obligations (as defined in the New Loan Documents): All standard documents of
Silicon entered into by the Borrower in connection with Letters of Credit and/or
Foreign Exchange Contracts; all security agreements, collateral assignments and
mortgages, including but not limited to those relating to patents, trademarks,
copyrights and other intellectual property; all lockbox agreements and/or
blocked account agreements; and all UCC-1 financing statements and other
documents filed with governmental offices which perfect liens or security
interests in favor of Silicon. In addition, in the event the Borrower has
previously issued any stock options, stock purchase warrants or securities to
Silicon, the same and all documents and agreements relating thereto shall also
continue in full force and effect.


3.    General Provisions. This Amendment and the New Loan Documents set forth in
full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and under-standings between the parties with respect to the subject
hereof.
 
Borrower:

ENTRADA NETWORKS, INC.


By: /s/ Kanwar J. S. Chadha
President

By: /s/ Davinder Sethi
Secretary or Ass't Secretary
Silicon:

SILICON VALLEY BANK


By: /s/ Robert Anderson
Title Vice President

Borrower:

RIXON NETWORKS, INC.


By: /s/ Kanwar J. S. Chadha
President

By: /s/ Davinder Sethi
Secretary or Ass't Secretary
Borrower:

SYNC RESEARCH, INC.


By: /s/ Kanwar J. S. Chadha
President

By: /s/ Davinder Sethi
Secretary or Ass't Secretary
Borrower:

TORREY PINES NETWORKS, INC.


By: /s/ Kanwar J. S. Chadha
President

By: /s/ Davinder Sethi
Secretary or Ass't Secretary
Borrower:

MICROTEK SYSTEMS, INC.


By: /s/ Kanwar J. S. Chadha
President

By: /s/ Davinder Sethi
Secretary or Ass't Secretary







--


--------------------------------------------------------------------------------